Opinion issued October 27, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00575-CV
                            ———————————
                         TARA WILLIAMS, Appellant
                                         V.
                      MELLANY MCDONALD, Appellee



                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                        Trial Court Case No. 82369-F



                          MEMORANDUM OPINION

      The parties, representing that all issues have been settled and they agree the

appeal should be dismissed, have filed an agreed motion to dismiss the appeal. No

opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we reinstate the appeal, grant the parties’ motion, and dismiss

the appeal. See TEX. R. APP. P. 42.1(a); 43.2(f). We dismiss all other pending

motions as moot.

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                        2